Name: Commission Regulation (EEC) No 3480/84 of 12 December 1984 amending Regulations (EEC) No 2278/84 and (EEC) No 1687/76 as regards the sale of intervention butter for export in the form of ghee
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 12. 84 Official Journal of the European Communities No L 326/13 COMMISSION REGULATION (EEC) No 3480/84 of 12 December 1984 amending Regulations (EEC) No 2278/84 and (EEC) No 1687/76 as regards the sale of intervention butter for export in the form of ghee THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 6 (7) thereof, Article 1 Regulation (EEC) No 2278/84 is hereby amended as follows : 1 . In Article 1 , the phrase 'to the destinations listed in Annex I' is deleted ; 2. The wording of Article 8 is replaced by the fol ­ lowing : 'Article 8 The butter shall be processed, by the processors specified in Article 3, into ghee containing at least 99,6 % milk fat together with one or more compounds imparting the flavour of ghee. The finished product must present the smell and the taste typical of ghee/ 3. Annexes I and II are deleted. Whereas Commission Regulation (EEC) No 2278/84 of 31 July 1984 on the sale at a fixed price of butter to be exported to certain destinations in the form of ghee and amending Regulation (EEC) No 1 687/76 (3), as last amended by Regulation (EEC) No 281 5/84 (4), makes provision for the export of ghee to certain destinations listed in Annex I to the said Regulation ; whereas it has become apparent that other third countries are interested in buying ghee manufactured on the terms set out in Regulation (EEC) No 2278/84 ; whereas Annex I to the said Regulation should therefore be deleted ; whereas Commission Regulation (EEC) No 1687/76 (5), as last amended by Regulation (EEC) No 3457/84 (6), should be adapted accordingly ; Article 2 In Part II of the Annex to Regulation (EEC) No 1687/76, 'Products subject to a use and/or destination other than that mentioned under I' the phrase 'to certain destinations' in point 24 is deleted and the following is added to footnote (24) : 'and OJ No L 326, 13 . 12. 1984, p. 13 .' Whereas Regulation (EEC) No 2278/84 further provides in Annex II for the products to be incorpo ­ rated in the finished product to distinguish ghee from other products manufactured from butter ; whereas it has become apparent that the legislation of most of the importing countries does not allow ghee to contain products other than those derived from butter ; whereas it should therefore be left to exporters to comply with the legislation of the relevant country of destination and the requirement on them to incorpo ­ rate non-butter products should be withdrawn ; Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal ^ of the European Communities. (') OJ No L 148, 28 . 6 . 1968, p. 13 . 0 OJ No L 150, 6. 6 . 1984, p. 6 . (3) OJ No L 209, 4. 8 . 1984, p. 8 . (j OJ No L 264, 5. 10 . 1984, p. 16. 0 OJ No L 190, 19. 7. 1976, p. 1 . (j OJ No L 319, 8 . 12. 1984, p. 9 . No L 326/ 14 Official Journal of the European Communities 13 . 12. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1984. For the Commission Poul DALSAGER Member of the Commission